
	
		I
		111th CONGRESS
		1st Session
		H. R. 710
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To secure additional Tier I capital for the United States
		  banking system from parties other than the Federal Government by providing
		  authority to the Secretary of the Treasury to guaranty certain new preferred
		  stock investments made by public pensions acting in a collective fashion, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Retiree’s Investment Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The United States
			 banking system’s ability to extend credit on a basis consistent with healthy
			 economic activity is restricted by a need or desire to conserve capital in the
			 face of anticipated losses.
			(2)A
			 shortage of banking capital may continue to exist because private investors are
			 generally unwilling to provide such capital given their inability to accurately
			 assess the risk exposure of any individual institution while the Federal
			 Government’s ability to function as a capital provider may be constrained by
			 concerns regarding Federal control of the banking system as well its desire to
			 use Federal funds in numerous areas besides capitalization of the banking
			 system.
			(3)State and local
			 public pension funds are long term investors whose constituents benefit from a
			 well-capitalized banking system with the ability to extend credit broadly at
			 all levels of the economy.
			(4)Certain State and
			 local pension plans have broad investment powers under State law which would
			 include the ability to form cooperative business endeavors solely owned by them
			 or in concert with public pension plans in other States.
			(5)Certain of these
			 public pension plans have indicated their willingness and ability to rapidly
			 form and fund a vehicle to be mutually owned by them for the sole purpose of
			 investing in preferred stocks of United States banking institutions subject to
			 certain guaranties provided by the Secretary of the Treasury or other
			 appropriate Federal Government officer or agency.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Eligible
			 investmentsThe term
			 eligible investment means any preferred stock investment which
			 meets the requirements of this Act by any public pension bank capital infusion
			 fund.
			(2)Public pension
			 plansThe term public
			 pension plan means any State and local pension plan that has broad
			 investment powers and authority under State law, including the authority to
			 establish, administer, and participate in cooperative business endeavors solely
			 owned by the plan or other public pension plans.
			(3)Public pension
			 bank capital infusion fundThe term public pension bank capital
			 infusion fund means any investment vehicle mutually owned by public
			 pension plans for the sole purpose of investing in preferred stocks of United
			 States banking institutions, subject to certain guarantees provided by the
			 Secretary of the Treasury or other appropriate Federal Government officer or
			 agency, that meets the requirements of this Act for such capital infusion
			 funds.
			(4)Qualified equity
			 offeringThe term
			 qualified equity offering means the sale for cash, by a financial
			 institution after the date of an investment by a public pension bank capital
			 infusion fund in any eligible investment issued by such institution, of
			 perpetual preferred stock or common stock which qualifies as Tier 1 capital of
			 such financial institution.
			(5)ReguaranteeThe term reguarantee means a
			 guarantee issued by a guarantor of the payment of, or the fulfillment of any
			 other obligation under, a guarantee issued by another guarantor.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			4.Public pension
			 plan investments in certain bank preferred stock instruments
			(a)Guarantee and
			 reguarantee authorityThe
			 Secretary may guarantee eligible investments or reguarantee a guarantee of
			 eligible investments.
			(b)Requirements and
			 procedures for guarantees
				(1)Term and other
			 conditions of guaranteesAny
			 guarantee or reguarantee provided by the Secretary under subsection (a) with
			 respect to an eligible investment shall—
					(A)be an unconditional guarantee for the life
			 of the eligible investment; and
					(B)shall cover the
			 timely payment of dividends on, and the ultimate return of principal of, such
			 eligible investment, in accordance with the terms of the eligible
			 investment.
					(2)ProceduresThe process by which the Secretary shall be
			 notified of a need to perform under a guarantee or reguarantee issue under
			 subsection (a) and the manner in which the Secretary shall perform the duties
			 of guarantor or reguarantor shall be mutually agreed to by the Secretary, the
			 other guarantor, in the case of a reguarantee from the Secretary, and the
			 public pension bank capital infusion fund.
				(c)Terms of
			 eligibility for public pension plans
				(1)Authorized under
			 state lawThe Secretary may
			 not guarantee or reguarantee eligible investments of a public pension bank
			 capital infusion fund under subsection (a) unless each public pension plan
			 which has a mutual ownership interest in such capital infusion fund is
			 authorized under State law to establish, or participate in the formation of, a
			 wholly owned mutual fund or a limited liability corporation, in the case of
			 joint ownership with other public pension plans.
				(2)Choice of law
			 issueThe powers of any public pension plan for purposes of this
			 subsection shall—
					(A)in all instances
			 be determined by the law of the domicile State of such public pension plans;
			 and
					(B)in the case of a
			 joint endeavor among public pension plans from different States, by a choice of
			 law agreement (among the participating public pension plans) to which each
			 State represented by a plan has granted full faith and credit.
					(d)Terms of
			 eligibility for eligible investments by a public pension bank capital infusion
			 fund
				(1)Maximum amount
			 per fundThe eligible
			 investments of a public pension bank capital infusion fund shall be eligible
			 for a guarantee or reguarantee under this section only if the aggregate amount
			 of such investments by the fund do not exceed $50,000,000,000.
				(2)Institution
			 eligible for investmentsOnly
			 an investment in preferred stock that meets the requirements of subsection (e)
			 and has been issued by a financial institution which meets the definition of a
			 qualifying financial institution under the TARP Capital Purchase Program
			 established under the authority of the Emergency Economic Stabilization Act of
			 2008 may be treated as an eligible investment for purposes of this Act.
				(e)Preferred stock
			 requirementsPreferred stock meets the requirements of this
			 subsection if the following terms and conditions are met by such stock:
				(1)SecurityThe stock bears senior preferred status
			 with a liquidation preference of $1,000 per share or higher as provided in the
			 TARP Capital Purchase Program.
				(2)RankingThe
			 stock is senior to common stock and pari passu with existing preferred shares
			 other than preferred shares which by their terms rank junior to any existing
			 preferred shares.
				(3)Regulatory
			 capital statusThe preferred stock meets the requirement for
			 treatment as Tier I capital for the financial institution which issued
			 it.
				(4)TermThe
			 term of the stock is perpetual.
				(5)Dividends
					(A)In
			 generalThe stock pays cumulative dividends at—
						(i)an
			 initial rate of 8.5 percent per year; and
						(ii)after the end of
			 the 1-year period beginning on the date of the enactment of this Act, at the
			 prevailing reset rate determined in accordance with subparagraph (B).
						(B)Reset
			 rateThe term reset
			 rate means the rate determined at the end of the 1-year period
			 beginning on the date of the enactment of this Act and each 1-year period
			 thereafter by adding together—
						(i)the
			 yield prevailing as of the close of business of the date of the determination
			 on 10-year United States treasury notes; and
						(ii)the difference between 8.5 percent and the
			 yield prevailing as of the close of business on the date of the enactment of
			 this Act on 10-year United States treasury notes.
						(6)Redemption
					(A)TimingThe
			 redemption of the stock is subject to the following conditions:
						(i)The stock may not be redeemed for a period
			 of 3 years from the date of the initial investment by the public pension bank
			 capital infusion fund, except with the proceeds from a qualified equity
			 offering which results in aggregate gross proceeds to the financial institution
			 which issued the stock of not less than 25 percent of the issue price of the
			 stock.
						(ii)After the third
			 anniversary of the date of the investment, the stock may be redeemed, in whole
			 or in part, at any time and from time to time, at the option of the financial
			 institution.
						(B)AmountAll
			 redemptions of the stock are at 100 percent of the issue price, plus any
			 accrued and unpaid dividends and shall be subject to the approval of the
			 primary Federal financial regulator of the issuing financial
			 institution.
					(7)Restrictions on
			 DividendsFor as long as the preferred stock is outstanding, no
			 dividends may be declared or paid on junior preferred shares, preferred shares
			 ranking pari passu with the preferred stock, or common shares (other than in
			 the case of pari passu preferred shares’ dividends on a pro rata basis with the
			 preferred stock) nor may the financial institution which issued the preferred
			 stock repurchase or redeem any junior preferred shares, preferred shares
			 ranking pari passu with the preferred stock, or common shares until such time
			 as the preferred stock has been redeemed in whole.
				(8)Voting
			 RightsThe preferred stock is nonvoting, other than class voting
			 rights on—
					(A)any authorization
			 or issuance of shares ranking senior to the preferred stock;
					(B)any amendment to
			 the rights of the preferred stock; or
					(C)any merger,
			 exchange or similar transaction which would adversely affect the rights of the
			 preferred stock.
					(9)Appoint of
			 directorsThe stock instrument provides that if dividends on the
			 preferred stock are not paid in full for more than 4 consecutive dividend
			 periods, the Secretary may elect 2 directors to serve on the board of directors
			 of the issuing financial institution until such time as full dividends have
			 been paid for 4 consecutive dividend periods.
				(10)Timing of
			 guaranty paymentsThe payment
			 of guaranty payments under this Act shall be pursuant to a policy mutually
			 agreed to by the Secretary, the other guarantor, in the case of a reguarantee
			 from the Secretary, and the public pension bank capital infusion fund which
			 policy shall be consistent with the intent of the guarantee, as specified in
			 section 4(b).
				(f)Effective period
			 of guarantee authorityNotwithstanding any other provision of
			 this section, any guarantee or reguarantee under this subsection may only be
			 provided on an eligible investment whose initial issuance is made before the
			 end of the 3-year period beginning on the date of the enactment of this Act
			 .
			(g)Treatment under
			 other lawA public pension
			 bank capital infusion fund that is a mutual fund vehicle or limited liability
			 corporation owned by one or more public pension plans and managed under
			 contract by an appropriate service vender (as approved by the Secretary) who
			 reports to the fund directly or through its chief investment officer shall be
			 deemed to be a political subdivision of a State as that term is defined in
			 section 414(d) of the Internal Revenue Code of 1986 and shall be exempt from
			 taxation pursuant to section 115 of such Code.
			(h)Reports
				(1)In
			 generalIn the case of any guarantee or reguarantee issued by the
			 Secretary, under subsection (a), with respect to eligible investments, the
			 guarantor of such eligible investments shall submit a report to the Congress
			 (and to the Secretary, in any case in which the Secretary is the reguarantor)
			 on the status of the guarantee or reguarantee.
				(2)ContentsEach
			 report submitted under paragraph (1) shall include, at a minimum—
					(A)the name of any
			 institution issuing eligible investments for which a guarantee is in
			 effect;
					(B)the face amount of
			 each eligible investment covered by the guarantee;
					(C)the amount of
			 dividends paid, declared and due under the terms of the eligible investment;
			 and
					(D)the amount of any
			 payments made by the guarantor as a result of the enactment of this Act.
					
